[Cite as Hinton v. Wiest, 2022-Ohio-1699.]


STATE OF OHIO                     )                       IN THE COURT OF APPEALS
                                  )ss:                    NINTH JUDICIAL DISTRICT
COUNTY OF WAYNE                   )


GERALD E. HINTON                                          C.A. No. 22AP0025

        Petitioner

        v.

MARK K. WIEST, JUDGE
                                                    ORIGINAL ACTION IN
        Respondent                                  PROCEDENDO



Dated: May 23, 2022



        PER CURIAM.

        {¶1}     Petitioner, Gerald Hinton, has filed a document captioned “Relief after

judgment pursuant to 60(B)(3), (4), (6), and (D)(3).” He refers to this as a motion to

obtain relief from an order entered by Judge Wiest in a Wayne County Common Pleas

Court criminal case. Because Mr. Hinton has not properly invoked this Court’s appellate

or original jurisdiction, this case is dismissed.

        {¶2}     Ohio’s courts of appeals have appellate jurisdiction “to review and affirm,

modify, or reverse judgments or final orders of the courts of record inferior to the court

of appeals within the district * * *.” Ohio Constitution, Article IV, Section 3(B)(2). This

appellate jurisdiction is invoked by filing a notice of appeal with the clerk of the trial
                                                                            C.A. No. 22AP0025
                                                                                    Page 2 of 3

court. App.R. 3(A). As it relates to this matter, Mr. Hinton did not file a notice of appeal

to invoke this Court’s appellate jurisdiction.

       {¶3}   The Ohio Constitution also vests the courts of appeals with original

jurisdiction over five extraordinary writs:      habeas corpus, mandamus, procedendo,

prohibition, and quo warranto. Ohio Constitution, Article IV, Section 3(B)(1). This

Court’s original jurisdiction is invoked by filing a complaint or a petition. Mr. Hinton

has not filed a complaint or petition seeking relief through an extraordinary writ.

       {¶4}   Mr. Hinton instituted this case by filing a motion seeking relief from the

judgment Judge Wiest entered in Mr. Hinton’s Wayne County Common Pleas Court

criminal case. He has not filed a notice of appeal. He has also not filed a complaint or

petition. Mr. Hinton’s motion for relief, which is the only filing in this case, is captioned

in this Court and makes specific reference to, and relies on, Civ.R. 60(B).

       {¶5}   Civ.R. 60(B) is a procedural vehicle that exists to modify a final judgment

in a civil case. Walsh v. Walsh, 157 Ohio St.3d 322, 2019-Ohio-3723, ¶ 18. A motion

for relief from judgment “is addressed to the sound discretion of the trial court, and that

court’s ruling will not be disturbed on appeal absent a showing of abuse of discretion.”

(Emphasis added) Griffey v. Rajan, 33 Ohio St.3d 75, 77 (1987).

       {¶6}   Mr. Hinton’s motion has asked this Court to grant him relief from an order

of the trial court. His motion for relief from judgment has not properly invoked this

Court’s appellate or original jurisdiction. Accordingly, the case must be dismissed.

       {¶4}   The case is dismissed. Costs are taxed to Mr. Hinton. The clerk of courts

is hereby directed to serve upon all parties not in default notice of this judgment and its
                                                                 C.A. No. 22AP0025
                                                                         Page 3 of 3

date of entry upon the journal. See Civ.R. 58(B).




                                                JENNIFER L. HENSAL
                                                FOR THE COURT

CARR, J.
CALLAHAN, J.
CONCUR.


APPEARANCES:

GERALD E. HINTON, Pro se, Petitioner.

JUDGE MARK K. WIEST, Respondent.